UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7917


GREGORY LAMONT LEE,

                Petitioner – Appellant,

          v.

ERIC D. WILSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00981-AJT-JFA)


Submitted:   March 28, 2013                 Decided:   April 9, 2013


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Lamont Lee, Appellant Pro Se.  Kevin J. Mikolasheck,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory Lamont Lee, a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition and denying his motion for

reconsideration.           We   have   reviewed      the    record   and    find   no

reversible     error.       Accordingly,        although     we   grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.             Lee v. Wilson, No. 1:11-cv-00981-AJT-JFA

(E.D.   Va.    July   26   &    Oct.   2,   2012).     We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                            2